Case 19-09020      Doc 28    Filed 03/10/21 Entered 03/10/21 09:59:58      Desc Main
                               Document     Page 1 of 4



            IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF IOWA

 In re Harry S. Porterfield,                     Chapter 7 No. 19-00197

 Debtor.


 Harry S. Porterfield,

            Plaintiff,

            v.                                    Adv. Pro. No. 19-09020

 KeyBank National Association, and
 Campus Federal Credit Union,

            Defendants.


  PLAINTIFF'S MOTION FOR HEARING TO PROVE UP A DEFAULT
    JUDGMENT AGAINST CAMPUS FEDERAL CREDIT UNION

       COMES NOW the Plaintiff, Harry S. Porterfield, by her counsel, and

 for her Application for Default Judgment pursuant to Federal Rule of

 Bankruptcy Procedure 7055 and Federal Rule of Civil Procedure 55(b)(2)

 against Defendant Campus Federal Credit Union in the above-captioned case

 states as follows:

       1.        Plaintiff filed his Complaint herein on June 14, 2019, seeking to

 determine the dischargeability of student loan debts under section 523(a)(8)

 of the Bankruptcy Code.

       2.        Bankruptcy Rule 7055 provides that the clerk may enter a

 default judgment if the “plaintiff’s claim is for a sum certain.” The Clerk of

 the Bankruptcy Court entered a default on January 8, 2020. Because the
Case 19-09020    Doc 28    Filed 03/10/21 Entered 03/10/21 09:59:58      Desc Main
                             Document     Page 2 of 4



 Plaintiff’s prayer is for an order determining that the claim of Campus

 Federal Credit Union is dischargeable, and not for a sum certain, a default

 judgment from the Court is necessary to provide relief to the Plaintiff/Debtor.

       3.     Rule 7004(b)(3) provides that service of a summons and

 complaint may be made, within the United States, by first class mail postage

 pre-paid. The undersigned served Campus Federal Credit Union by first class U.S.

 Mail, addressed to the Defendant’s counsel, as follows: Campus Federal Credit

 Union, c/o Kizer, Hood & Morgan, LLP, 2111 Quail Run Drive, Baton Rouge,

 LA 70808, on June 18, 2019, as shown in Docket Entry 5 herein.

       4.     Defendant has failed to file any answer or motion or any

 responsive pleading to the Complaint.

       5.     More than thirty (30) days has passed since the issuance of the

 Summons. Rule 7012(a) provides that a defendant shall answer within thirty

 days after the issuance of a summons.

       6.     The undersigned represents that neither he nor his firm has

 been contacted by the Defendant or by any agent or representative thereof

 with any request for additional time to file an Answer or indicating an

 intention to Answer the Complaint.

       7.     The Plaintiff requests a hearing be scheduled to prove up

 Defendant Campus Federal Credit Union’s default and the Plaintiff’s

 damages herein.




                                         2
Case 19-09020     Doc 28   Filed 03/10/21 Entered 03/10/21 09:59:58       Desc Main
                             Document     Page 3 of 4



       WHEREFORE, the Plaintiff, Harry S. Porterfield, respectfully

 requests the Court, upon hearing, enter a default judgment against

 Defendant Campus Federal Credit Union, which judgment should state that

 the relief sought by Plaintiff is granted, and entering judgment in favor of the

 Plaintiff on the issue of dischargeability of Defendant Campus Federal Credit

 Union’s claim.


                                         Dated this 10th day of March, 2021



                                         /s/ Steven G. Klesner
                                         Steven G. Klesner AT0004271
                                         JOHNSTON, STANNARD, KLESNER,
                                         BURBIDGE & FITZGERALD, P.L.C.
                                         1927 Keokuk Street, PO Box 3400
                                         Iowa City, IA 52244
                                         steve@iclawfirm.com
                                         (319)338-9852 Telephone
                                         (319)354-7265 Facsimile
                                         ATTORNEYS FOR PLAINTIFF




                                        3
Case 19-09020      Doc 28    Filed 03/10/21 Entered 03/10/21 09:59:58            Desc Main
                               Document     Page 4 of 4



                              CERTIFICATE OF SERVICE

         The undersigned certifies that a true copy of this document was served on the
 parties herein by electronic noticing from the Bankruptcy Court or by envelope addressed
 to the same at the addresses shown below with postage fully paid and by depositing said
 envelope in a United States Postal Service depository at Iowa City, Iowa, this 10th day of
 March, 2021.

                                              /s/ Dawn Krabill


 Service List

 Campus Federal Credit Union
 c/o Kizer, Hood & Morgan, LLP
 2111 Quail Run Drive
 Baton Rouge, LA 70808

 Mohela/Laurel Road Bank
 100 Post Road
 Darien, CT 06820

 Laurel Road Finance, Inc.
 c/o Corporation Service Company
 505 5th Ave, Ste 729
 Des Moines, IA 50309

 KeyBank National Association
 Christopher M. Gorman, CEO
 127 Public Square
 Cleveland, OH 44114




                                             4
